DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. Specifically, regarding Applicant’s argument “that each cable channel solely accommodates a single, individual cable”, since amended claim 1 only requires “at least a part of an individual feeding cable” to be accommodated in each cable channel and not the entire cable, as seen in Figs. 4 & 5 Yoon et al., each cable channel accommodates at least a part of an individual feeding cable. Regarding the obviousness of Yoon et al. and Petropoulos, Yoon et al. discloses “the antenna device according to the present embodiment may be a multiple-input multiple-output (MIMO) antenna device” Par. 0045, therefore, as shown in the rejection below, providing the antenna system of Yoon et al. with vertically polarized first antennas and horizontally polarized second antennas results a MIMO access point with space and polarization diversity as disclosed by Petropoulos Par. 0036, 0037. Thus the rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-36 & 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. US Patent Application Publication 2014/0139393 (cited by applicant) and Petropoulos US Patent Application Publication 2017/0317428 (cited by applicant).
Regarding Claim 21, Yoon et al. teaches Multiple-Input, Multiple-Output (“MIMO”) antenna system for IEEE 802.11 WiFi communication (Figs. 4, 5 Par. 0045), comprising: 
a conductive ground plane (32 Figs. 4, 5 Par. 0032), 
a first MIMO pair of first antennas (A1-A4 Figs. 4, 5 Par. 0033), mounted onto a top surface of said ground plane, and configured to operate in the 2.4 GHz frequency band (2.4 GHz Par. 0043), and 
a second MIMO pair of second antennas (A5-A8 Figs. 4, 5 Par. 0033) mounted on the top surface of said ground plane, and configured to operate in the 2.4 GHz frequency band (2.4 GHz Par. 0043), 
a plurality of the first feeding cables (cables 35 for A1-A4 Figs. 4, 5 Par. 0033), wherein each first feeding cable is connected to a first antenna (Figs. 4, 5), 
a plurality of the second feeding cables (cables 35 for A5-A8 Figs. 4, 5 Par. 0033), wherein each second feeding cable is connected to a second antenna (Figs. 4, 5), 
wherein the top surface of the ground plane is provided with a plurality of cable channels (322 Figs. 4, 5 Par. 0032), 
wherein each cable channel is configured to accommodate at least a part of an individual feeding cable, and wherein each cable channel extends from an antenna to a cable feed-through opening (324 Figs. 4, 5 Par. 0025, 0032) applied in the ground plane.
Yoon et al. is silent on vertically polarized first antennas, horizontally polarized second antennas.
However, Petropoulos teaches vertically polarized first antennas (“Two antenna element modules 104A, 104B are vertically polarized” Fig. 1 Par. 0037), horizontally polarized second antennas (“the other two antenna element modules 104C, 104D are horizontally polarized” Fig. 1 Par. 0037).
In this particular case, providing vertically polarized first antennas and horizontally polarized second antennas is common and well known in the antenna art as evident by Petropoulos in order to provide a MIMO access point with space and polarization diversity (Par. 0036).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the antenna system of Yoon et al. with vertically polarized first antennas and horizontally polarized second antennas based on the teachings of Petropoulos in order to provide a MIMO access point with space and polarization diversity.
Regarding Claim 22, Yoon et al. as modified teaches wherein the cable channels comprise: a plurality of first cable channels (cables 35 for A1-A4 Figs. 4, 5 Par. 0033), wherein each first cable channel is provided with at least a part of at least one first feeding cable (Figs. 4, 5 Par. 0033), and a plurality of second cable channels (cables 35 for A5-A8 Figs. 4, 5 Par. 0033), wherein each second cable channel is provided with at least a part of at least one second feeding cable (Figs. 4, 5 Par. 0033).
Regarding Claim 23, Yoon et al. as modified teaches wherein at least two, and preferably all, first cable channels extend to a first cable feed-through opening (324 Figs. 4, 5 Par. 0025, 0032) applied in the ground plane.
Regarding Claim 24, Yoon et al. as modified teaches wherein at least two, and preferably all, second cable channels extend to a second cable feed-through opening (324 Figs. 4, 5 Par. 0025, 0032) applied in the ground plane.
Regarding Claim 25, Yoon et al. as modified teaches wherein the depth of at least one cable channel is substantially equal to or exceeds the diameter of the feeding cable accommodated within said cable channel (Figs. 4, 5).
Regarding Claim 26, Yoon et al. as modified teaches wherein at least one cable channel is at least partially curved (Figs. 4, 5).
Regarding Claim 27, Yoon et al. as modified teaches wherein at least one feeding cable is locked in place within a cable channel (323 Figs. 4, 5 Par. 0025).
Regarding Claim 28, Yoon et al. as modified teaches wherein at least one feeding cable is locked in place within a cable channel (323 Figs. 4, 5 Par. 0025) by the cable channel itself.
Regarding Claim 29, Yoon et al. as modified teaches wherein at least one feeding cable is locked in place within a cable channel by using at least one adhesive strip (adhesive tape Par. 0040) covering the cable channel at least partially.
Regarding Claim 30, Yoon et al. as modified teaches the antenna system according to claim 21 as shown in the rejection above.
Yoon et al. is silent on wherein each feeding cable is formed by a coax cable.
However, Petropoulos teaches a coaxial cable for feeding the antenna (Par. 0035).
In this particular case, providing a coax cable for feeding is common and very well known in the antenna art as evident by Petropoulos and has a relatively low construction cost and easy to manufacture (Par. 0060).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the feeding cables of Yoon et al. with coax cables based on the teachings of Petropoulos for its low construction cost and ease to manufacture.
Regarding Claim 31, Yoon et al. as modified teaches wherein the first MIMO pair encloses the second MIMO pair (A5-A8 enclose A1-A4 as seen in Figs. 4, 5).
Regarding Claim 32, Yoon et al. as modified teaches wherein adjacent first antennas are positioned in the line of sight with each other (Figs. 4, 5).
Regarding Claim 33, Yoon et al. as modified teaches the antenna system according to claim 21 as shown in the rejection above.
Yoon et al. is silent on wherein the first antennas are configured to operate both in the 5 GHz frequency band and the 2.4 GHz frequency band.
However, Petropoulos teaches “a first WiFi frequency range from about 2.4 GHz to about 2.5 GHz and a second WiFi frequency range from about 5.15 GHz to about 5.9 GHz, etc. The combination of the four antenna element modules 104 and their radiating elements or radiators 128 may be used to form a MIMO access point with space and polarization diversity.” Par. 0050.
In this particular case, configuring the first antennas to operate in both the 5 GHz frequency band and the 2.4 GHz frequency band is common and well known in the antenna art as evident by Petropoulos for dual band operation (Par. 0030).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the first antennas of Yoon et al. to operate in both in the 5 GHz frequency band and the 2.4 GHz frequency band based on the teachings of Petropoulos as a result effect in order to obtain dual band operation.
Regarding Claim 34, Yoon et al. as modified teaches the antenna system according to claim 21 as shown in the rejection above.
Yoon et al. is silent on wherein the second antennas are configured to operate solely in the 5 GHz frequency band.
However, Petropoulos teaches “the multiband WiFi directional antenna may be configured for dual band operation from about 2.4 Gigahertz (GHz) to about 2.5 GHz and from about 5.15 GHz to about 5.9 GHz. Alternatively, the multiband WiFi directional antenna may be configured to be operable in more or less than two frequency ranges or bands (e.g., broadband (wideband) covering several bands, etc.) and/or in one or more other frequency ranges or bands (e.g., one or more non-WiFi frequency ranges, etc.)”, Par. 0030 “a first WiFi frequency range from about 2.4 GHz to about 2.5 GHz and a second WiFi frequency range from about 5.15 GHz to about 5.9 GHz, etc. The combination of the four antenna element modules 104 and their radiating elements or radiators 128 may be used to form a MIMO access point with space and polarization diversity.” Par. 0050.
In this particular case, configuring antennas to operate solely in the 5 GHz frequency band is common and well known in the antenna art as evident by Petropoulos in order to operate in the second WiFi frequency range (Par. 0030, 0050).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the second antennas of Yoon et al. to operate solely in the 5 GHz frequency band based on the teachings of Petropoulos as a result effect in order to operate in the second WiFi frequency range.
Regarding Claim 35, Yoon et al. as modified teaches wherein the antenna system comprises at least one auxiliary vertically polarized single-band antenna (33 Figs. 4-5 Par. 0026) mounted onto the ground plane.
Regarding Claim 36, Yoon et al. as modified teaches wherein the ground plane is provided with cavities (screw groove 325 within cavities 321 for A5-A8 Fig. 4), in particular circular cavities (Fig. 4), and wherein each cavity is positioned underneath a second antenna (Fig. 4).
Regarding Claim 39, Yoon et al. as modified teaches a wireless device, such as a wireless access points (AP) (small base station Par. 0006, 0029, 0033), comprising at least one antenna system according to claim 21 (as shown in the rejection above).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. US Patent Application Publication 2014/0139393 (cited by applicant) and Petropoulos US Patent Application Publication 2017/0317428 (cited by applicant) as applied to claim 21 above, and further in view of Jervis et al. US Patent Application Publication 2016/0064830.
Regarding Claim 37, Yoon et al. as modified teaches the antenna system according to claim 21 as shown in the rejection above.
Yoon et al. is silent on wherein the antenna system comprises at least one parasitic element, preferably formed by a metallic pin, mounted onto the top surface of the ground plane and positioned in between a first antenna and an adjacent second antenna.
However, Jervis et al. teaches at least one parasitic element (320-4 Fig. 4 annotated below), preferably formed by a metallic pin (Fig. 4 annotated below), mounted onto the top surface of the ground plane (306 Fig. 4 annotated below) and positioned in between a first antenna (340-4 Fig. 4 annotated below) and an adjacent second antenna (310-1 Fig. 4 annotated below).
In this particular case, providing a parasitic element mounted on the top surface of the ground plane and positioned in between a first antenna and an adjacent second antenna is common and well known in the art as evident by Jervis et al. which results in having a low profile antenna to achieve a thin and inconspicuous form factor (Par. 0005, 0016).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the antenna system of Yoon et al. as modified with a parasitic element mounted on the top surface of the ground plane and positioned in between a first antenna and an adjacent second antenna based on the teachings of Jervis et al. in order to provide a low profile antenna to achieve a thin and inconspicuous form factor.

    PNG
    media_image1.png
    462
    674
    media_image1.png
    Greyscale


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. US Patent Application Publication 2014/0139393 (cited by applicant) and Petropoulos US Patent Application Publication 2017/0317428 (cited by applicant) as applied to claim 21 above, and further in view of Li US Patent Application Publication 2017/0250462.
Regarding Claim 38, Yoon et al. as modified teaches the antenna system according to claim 21 as shown in the rejection above.
Yoon et al. is silent on wherein each second antenna comprises: a substantially flat, dielectric substrate, a conductive central feeding point, at least three folded dipole elements applied onto an upper side of said substrate, each folded dipole element comprising: a loop-shaped first conductor including a first curved inner conductor part and a first curved outer conductor part, wherein outer ends of the first inner conductor part are connected to respective outer ends of the first outer conductor part, and a first conductive dipole branch and a conductive second dipole branch, both dipole branches being connected, respectively, to different segments of said first inner conductor part, wherein both dipole branches are also connected to said central feeding point, wherein the conductors of the folded dipole elements are arranged in a substantially circular arrangement.
However, Li teaches a substantially flat, dielectric substrate (2 Figs. 2, 4 / 41 Fig. 6), a conductive central feeding point (“four folded oscillators which are fed by four groups of symmetric feeding lines and connected together in the center of the radiation device” Par. 0018), at least three folded dipole elements applied onto an upper side of said substrate (45a-45d Fig. 6 Par. 0034), each folded dipole element comprising: a loop-shaped first conductor including a first curved inner conductor part (inner curve of 45a-45d Fig. 6) and a first curved outer conductor part (outer curve of 45a-45d Fig. 6), wherein outer ends of the first inner conductor part are connected to respective outer ends of the first outer conductor part (Fig. 6), and a first conductive dipole branch and a conductive second dipole branch, both dipole branches being connected, respectively, to different segments of said first inner conductor part, wherein both dipole branches are also connected to said central feeding point (first and second conductive dipole branches connected to central feeding point as seen in Fig. 6), wherein the conductors of the folded dipole elements are arranged in a substantially circular arrangement (Fig. 6).

In this particular case, providing at least three folded dipole elements as recited above is common and well known in the art as evident by Li which provides a high-quality miniaturized dual-polarized base station antenna (Par. 0013).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide each second antenna of Yoon et al. as modified with at least three folded dipole elements as recited above based on the teachings of Li in order to obtain a high-quality miniaturized dual-polarized base station antenna.

    PNG
    media_image2.png
    284
    442
    media_image2.png
    Greyscale

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. US Patent Application Publication 2014/0139393 (cited by applicant) and Petropoulos US Patent Application Publication 2017/0317428 (cited by applicant) as applied to claim 21 above, and further in view of Cook US Patent Application Publication 2016/0105228.
Regarding Claim 40, Yoon et al. as modified teaches a wireless communication system (Figs. 4, 5 Par. 0045).
Yoon et al. is silent on comprising a plurality of antennas systems according to claim 21.
However, Cook teaches a wireless communication system (Figs. 4a-4c) comprising a plurality of antenna systems (100 Figs. 4a-4c).
In this particular case, providing a wireless communication system comprising a plurality of antenna systems is common and well known in the antenna art as evident by Cook in order to provide the antenna system with excellent patterns, high directivity, gain and performance (Par. 0015-0016).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the wireless communication system of Yoon et al. as modified with a plurality of antenna systems based on the teachings of Cook in order to obtain excellent patterns, high directivity, gain and performance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith et al. US Patent Application Publication 2014/0313093 discloses an Alford antenna array having at least three driven elements disposed on a substrate.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845      

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845